Case 4:19-cr-00416 Document1 Filed on 06/05/19 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA 8
ve §
§ CRIMINAL NO. ] CR
NATALIA TORRES § 9 4 1 6
INDICTMENT
United States Courts
Southern Distwet of Texas
FILED
THE GRAND JURY CHARGES THAT:
JUN 05 2019
David J. Bradley, Clerk of Court
COUNT ONE

On or about the 18th day of July, 2018, in the Houston Division of the Southern District
of Texas, the Defendant,

NATALIA TORRES

did knowingly make a false statement and representation with respect to information
required to be kept in the records of Lone Star Defense and Arms, a federally licensed firearms
dealer in connection with the acquisition of a National Military, Model AR-15, 5.56 caliber rifle
and a D.P.M.S., Model: A-15, 5.56 caliber rifle, in that the defendant, Natalia TORRES, falsely
represented on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that she was the actual

buyer of the firearms described above.

In violation of Title 18, United States Code, Section 924(a}(1}(A).
Case 4:19-cr-00416 Document1 Filed on 06/05/19 in TXSD Page 2 of 2

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

A TRUE BILL:

Original Signature on File

FOREPERSON OF THE GRAND JURY

 

RYAN K. PATRICK

    

Britni Cooper
Assistant United States Attorney
